Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 08/10/2022, with respect to the objection to claim 15 have been fully considered and are persuasive.  The objection to claim 15 has been withdrawn. 
Applicant’s arguments, filed 08/10/2022, with respect to the 35 USC § 112 rejections of claims 5 and 10 have been fully considered and are persuasive.  The 35 USC § 112 rejections of claims 5 and 10 have been withdrawn.
Applicant’s arguments, filed 08/10/2022, with respect to the 35 USC § 103 rejections of claims 7, 9, and 11-19 have been fully considered and are persuasive.  The 35 USC § 103 rejections of claims 7, 9, and 11-19 have been withdrawn.

Allowable Subject Matter
Claims 7, 9, 11-19, and 21 are allowed. The following is an examiner’s statement of reasons for allowance: As detailed in the previous office action regarding claims 7, 9, and 11-13, Yang (KR-101325897-B1, referring to 7/15/2022 English translation) as modified in the previous office action partially teaches the heat exchange system as recited in claim 7, but fails to disclose sufficient a valve means and a pump means for selectively delivering at least a first circuit for cooling the temperature of said building, wherein the temperature of said waste water is cooler than said water supply for cooling said water supply through said first heat exchanger, and for further cooling said water supply through said second heat exchanger so as to cool said building. Yang, as well as Nishiyama (JP-4492634-B2, referring to 7/15/2022 English translation), do not disclose any system where the water supply is selectively applied to a building in order to control the temperature of the building. While Nishiyama teaches a heat exchanger after the second heat exchanger that transfers heat to the environment, it does not disclose a system to control this process based on thermal needs within the building. No other sources of prior art were found that would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Yang, as modified, to read on this claim. Claims 14-19 are allowable for similar reasons to claims 7, 9, and 11-13 as Yang as modified partially teaches the method of claim 14, but fails to disclose a sufficient method for heating said building by selectively activating a valve means and a pump means to deliver a first circuit, wherein the temperature of said waste water is warmer than said water supply for heating said water supply through said first heat exchanger, and said second heat exchanger is bypassed so as to heat said building. Yang, as modified, does not disclose any method for primary side heat exchange medium circulation line 110 to bypass the heat pump 30 via a valve or pump means as claimed. No other sources of prior art were found that would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Yang, as modified, to read on this claim. Claims 21 is allowable for similar reasons to claims 14-19 as Yang as modified partially teaches the heat exchange system as recited in claim 21, but fails to disclose a valve means and a pump means for selectively delivering a circuit for heating the temperature of said building wherein the temperature of said waste water is warmer than said water supply for heating said water supply through said first heat exchanger and said second heat exchanger is bypassed so as to heat said building. Yang, as well as Nishiyama, do not disclose any system where the water supply is selectively applied to a building in order to control the temperature of the building. While Nishiyama teaches a heat exchanger after the second heat exchanger that transfers heat to the environment, it does not disclose a system to control this process based on thermal needs within the building. No other sources of prior art were found that would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Yang, as modified, to read on this claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRETT P MALLON whose telephone number is (571)272-4749. The examiner can normally be reached Monday-Thursday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRETT PETERSON MALLON/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762